Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to claims 1-4, 6-12, and 14-16 have been considered 
but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Claims 1 and 9 were amended to clarify that the resistant sheath is hydrophobic. The prior art of Bonnet et al (US 2009/0026282) was introduced as it teaches a multilayer tube for transporting gas (see Title) with a hollow tube structure (C1/1) and resistant sheaths (C2/2) and (C5/5). See abstract. It is expected that if the same material of construction is used to construct the porous material /resistant material in the prior art as is recited in the specification of the present invention that preferred material will also meet the claimed chemical and physical properties.
 Claims 8 and 16 were amended to recite the location of the plurality of holes of the resistant sheath. See Sirkar (US 5,053,132) Fig. 2 and col. 9 lines 30-43 and the discussion of pores 19.
Claims 21 and 22 were introduced to recite the dimensions of the porous material, the teachings of the prior art of Sirkar (US 5,053,132) will be discussed.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Bonnet et al (US 2009/0026282). 
Regarding claim 1:	 The prior art of Bonnet et al teaches a multilayer tube for transporting gas (see Title) with a porous material body having a hollow tube structure (C1/1) and resistant sheaths (C2/2) and (C5/5). Bonnet et al teaches the use of PTFE as the material of construction of the porous material see [0039] and [0098]. Bonnet et al also teaches the use of PVDF as the material of construction of resistant sheath in see abstract, see [0028], [0035]-[0040], and [0098]. It is expected that if the same material of construction is used to construct the resistant sheath in the prior art as is recited in the specification of the present invention that preferred material will also meet the claimed chemical and physical properties. It is expected that if the same material of construction is used to construct the porous material /resistant material in the prior art as is recited in the specification of the present invention that preferred material will also meet the claimed chemical and physical properties.

Regarding claim 2:	The element according to claim 1, wherein the porous material body (C1/1) is tightly fitted within the resistant sheath (C2/2) and (C5/5). See Fig.1 of Bonnet et al.  

Regarding claim 3: The element according to claim 2, wherein the porous material body (C1/1) is tightly fitted within the resistant sheath (C2/2) and (C5/5). See Fig.1 of Bonnet et al.  


Regarding claim 6:	The element according to claim 4, wherein the porous material includes polytetrafluoroethylene (PTFE).  PTFE  is taught as a material of construction of the porous material in [0039] and [0098]. It is expected that if the same material of construction is used it will also meet the claimed chemical and physical properties. 

Regarding claim 7: The element according to claim 1, wherein material of the resistant sheath is polyvinylidene fluoride (PVDF). Bonnet et al teaches the resistant sheaths are made of PVDF, see abstract, see [0028], [0035]-[0040], and [0098].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over 
Bonnet et al (US 2009/0026282) in view of Sirkar (US 5,053,132).

The teachings of Bonnet et al were discussed above. The arrangement and the location of the holes in the resistant sheath were not specific taught as recited in claims 8 and 21 of the present invention.

The prior art of Sirkar teaches a gas tube of supplying a gas, comprising: a porous material body 16 having a hollow tube structure and an empty cavity inside the hollow tube structure, wherein the porous material body is hydrophobic see col. 3 line 57- col. 5 line 39 and col. 9 lines 19-43 lines has a plurality of pores therein; and a resistant sheath 11/14  disposed on the porous material body and surrounding the porous material body, wherein the resistant sheath includes a plurality of holes penetrating through the resistant sheath.  Fig. 2 a hollow fiber 10 tube that supplies a fluid (in the application of Sirkar the fiber that transfers liquids and solute). It is noted that the structure of the tube is capable of transferring a gas. The tube features a porous material body 16 and a resistant sheath 11/14. The porous material body material 16 is made of a porous material and the plurality of pores take about 50% volume per volume (% v/v) to about 75% v/v of a total volume of the porous material. See Figs. 1 and 2 of Sirkar are in this level of porosity. See the hole arrangement in the sheath 11/14 as illustrated in Fig. 2 of Sirkar and further discussed in col. 9 lines 30-43 of Sirkar et al with the discussion of pores 19. The motivation to construct the holes of the sheath at the upper portion of the resistant sheath is that the location is a matter of optimization and design choice. Barring a showing of criticality one of .


Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 2011/0309051) in view of Bonnet et al (US 2009/0026282). 

The prior art of Choi et al as illustrated in Fig. 8 features a gas supply source. See the discussion of a source of gas such as nitrogen or argon in [0066], a pipe 320, a valve 321, and a plurality of connectors as discussed in [0069]. Choi features a gas baffle plate (gas supply structure 300). Fig. 4 of Choi teaches that is alternatively known to provide a gas supply tube as the gas supply structure. 
The prior art of Choi et al fails to teach the design of the structure of the gas supply tube as recited in claim 9.
Recall the teachings of the prior art of Bonnet et al above. Note that porosity is an inherent physical property of a material wherein it is expected that the materials of construction recited therein meet the claimed porosity. PTFE  is taught as a material of construction of the porous material in [0039] and [0098]. It is expected that if the same material of construction is used it will also meet the claimed chemical and physical properties. Bonnet et al also teach the resistant sheaths are made of PVDF, see abstract, see [0028], [0035]-[0040], and [0098].


Regarding claims 10 and 11: See the rejection of claim 3 above using the prior art of Bonnet et al.

Regarding claim 12:	See the rejection of claim 4 above using the prior art of Bonnet et al.

Regarding claim 14: Bonnet et al teaches the use of PTFE as the material of construction of the porous material see [0039] and [0098]. It is expected that if the same material of construction is used to construct the porous material in the prior art as is recited in the specification of the present invention that preferred material will also meet the claimed chemical and physical properties.

Regarding claim 15:	Bonnet et al teaches the use of PVDF as the material of construction of resistant sheath in see abstract, see [0028], [0035]-[0040], and [0098]. It is expected that if the same material of construction is used to construct the resistant sheath in the prior art as is recited in the specification of the present invention that preferred material will also meet the claimed chemical and physical properties.
Claims 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 2011/0309051) in view of Bonnet et al (US 2009/0026282) as applied to claims 9-15, and in 
further view of Sirkar (US 5,053,132).
The teachings of Choi et al as modified by Bonnet et al were discussed above. The arrangement and the location of the holes in the resistant sheath were not as recited in claims  16 and 22 of the present invention.

The prior art of Sirkar teaches a gas tube of supplying a gas, comprising: a porous material body 16 having a hollow tube structure and an empty cavity inside the hollow tube structure, wherein the porous material body is hydrophobic see col. 3 line 57- col. 5 line 39 and col. 9 lines 19-43 lines has a plurality of pores therein; and a resistant sheath 11/14  disposed on the porous material body and surrounding the porous material body, wherein the resistant sheath includes a plurality of holes penetrating through the resistant sheath.  Fig. 2 a hollow fiber 10 tube that supplies a fluid (in the application of Sirkar the fiber that transfers liquids and solute). It is noted that the structure of the tube is capable of transferring a gas. The tube features a porous material body 16 and a resistant sheath 11/14. The porous material body material 16 is made of a porous material and the plurality of pores take about 50% volume per volume (% v/v) to about 75% v/v of a total volume of the porous material. See Figs. 1 and 2 of Sirkar are in this level of porosity. See the hole arrangement in the sheath 11/14 as illustrated in Fig. 2 of Sirkar and further discussed in col. 9 lines 30-43 of Sirkar et al with the discussion of pores 19. The motivation to construct the holes of the sheath at the upper portion of the resistant sheath is that the location is a matter of optimization and design choice. Barring a showing of criticality one of ordinary skill in the art would design the sheath to include the arrangement and location of the holes to reflect the optimal mass transport of gas to/from the sheath as desired. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Kranbuehl (US 2004/0045620) teaches a pipe where the inner and outer pipes are made of hydrophobic materials see the abstract. Note both PVDF and PTFE are both listed as materials of construction in [0027].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716